Citation Nr: 1747610	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-40 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected frontal headaches from November 16, 2006 to October 2, 2014.  

2.  Entitlement to rating in excess of 10 percent for status post open fracture right distal tibia shaft with residual numbness and ankle weakness.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for a gynecological disorder.

9.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1993 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, and the October 2008 rating decision by the Jackson, Mississippi RO.  The Montgomery, Alabama RO currently has jurisdiction over the appeal.  The service connection issues on appeal have been broadened and recharacterized to ensure that all diagnoses are considered.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  

The instant matters were previously before the Board in December 2016, at which time the Board granted an initial 30 percent rating for frontal headaches from November 16, 2006 to October 2, 2014, and a 50 percent rating for frontal headaches from October 2, 2014, and remanded the remaining issues on appeal.

Thereafter, the Veteran appealed the December 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Veteran's representative before the Court and VA's General Counsel filed a Joint Motion for Partial Remand (JMPR) with the Court to vacate and remand the Board's decision, insofar as it had denied an initial disability rating in excess of 30 percent for her service-connected frontal headaches from November 16, 2006 to October 2, 2014.  That issue is addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 16, 2006 to October 2, 2014, the Veteran's headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.




CONCLUSION OF LAW

The criteria for a maximum 50 percent rating for frontal headaches are met from November 16, 2006 to October 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected frontal headaches are currently evaluated under DC 8199-8100.  38 C.F.R. §§ 4.20, 4.27.  DC 8100 pertains to migraine headaches, and the Veteran's frontal headaches are currently rated as 30 percent disabling under DC 8100 from November 16, 2006 to October 2, 2014 and 50 percent disabling from October 2, 2014.  

Under DC 8100, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100; see also Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004) ("productive of severe economic inadaptability" could be interpreted as meaning "producing" or "capable of producing" economic inadaptability).  

VA regulations do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

During a June 2007 VA examination, the Veteran reported having headaches two times per month, with pain at a 6 or 7 out of 10, lasting all day.  However, in an October 2007 statement, the Veteran described her headaches as moderate to severe and occurring approximately every two to three days.  Further, although a June 2008 private treatment record shows that the Veteran's headaches had improved, a January 2009 private treatment record indicates that she had headaches that occurred once per week.  In March and April 2009, she rated her headache pain as a 5, 6 and 8 out of 10.  The Veteran asserted in a June 2009 statement that her headaches caused her to see spots, made her nauseous, caused an inability to concentrate or think clearly, and caused her to "become disorganized, forgetful and very moody."  Further, a December 2009 VA psychological assessment indicates that the Veteran's chronic pain and headaches "may also be . . . negatively influenc[ing] her attentional ability and her overall cognitive effectiveness."

The Veteran was afforded a VA examination in April 4, 2012.  She reported a dull aching pain in the left side from vertex to frontal at any time of day, lasting from a few minutes to all day.  She noted a constant pain that became severe every few weeks and required ibuprofen.  She estimated having two incapacitating headaches in the past 6 months.  

In an April 2014 statement, the Veteran asserted that she suffered from several headache attacks a month that she described as constant, with severe attacks occurring twice weekly.  An October 2, 2014, private treatment record shows that the Veteran reported having frequent moderate to severe headaches seven times per week at a pain level of 8 out of 10.  On that date she reported that "her headache is the most severe it has been and [she] had to leave work."  

Based on the foregoing, and considering the Veteran's competent and credible statements, the Board finds that from November 16, 2006 to October 2, 2014, the Veteran had frequent moderate to severe headaches which closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, the Board finds that a maximum 50 percent rating is warranted throughout the appeal period.

Extraschedular Consideration

The Board notes that "[r]atings shall be based as far as practicable, upon the average impairments of earning capacity."  38 C.F.R. § 3.321(b)(1).  However, "[t]o accord justice . . . to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  Id.  As determined by the Court, whether referral for extraschedular consideration is warranted involves a three-part test.  See Thun v. Peake, 22 Vet. App. 111, 114-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  First, it must be determined whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 114.  If so, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the previous inquiries are answered in the affirmative, the matter must be referred for extraschedular consideration.  Id.

As noted by the parties to the JMPR, the record evidences symptomatology associated with the Veteran's headaches not contemplated by DC 8100.  Specifically, the Veteran asserted in the June 2009 statement that her headaches caused her to see spots, made her nauseous, caused an inability to concentrate or think clearly, and caused her to "become disorganized, forgetful and very moody."  Further, the December 2009 VA psychological assessment indicates that the Veteran's chronic pain and headaches "may also be . . . negatively influenc[ing] her attentional ability and her overall cognitive effectiveness."  

Viewing the Veteran's disability picture as related to her headaches as a whole from November 16, 2006 to October 2, 2014, the Board finds that the Veteran's disability was manifested by symptomatology not contemplated by the rating schedule and thus, satisfying Thun element one.  However, her disability picture did not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  Notably, the June 2007 VA examiner indicated that her frontal headaches did not have any effects on her usual daily activities.  Further, the December 2009 VA psychological assessment indicates that she was currently working as a part-time translator and was working on her second Bachelor's degree, and an April 23, 2012 VA examiner noted that her work included administering military entrance examinations for new recruits.  Moreover, a March 2014 VA treatment record shows that she was working.  The isolated October 2, 2014 notation of having leave work due to a severe headache over the eight-year appeal period does not constitute marked interference with employment, and in any event the current 50 percent rating contemplates such economic inadaptability.  In addition, the April 4, 2012 VA examiner indicated that in the past six months she had not been to the emergency room secondary to headaches, and there is no other indication of hospitalization due to headaches of record.  Accordingly, Thun element two is not met, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).


ORDER

An initial maximum 50 percent rating for frontal headaches is granted from November 16, 2006 to October 2, 2014.


REMAND

In the December 2016 decision, the Board remanded the claims for a rating in excess of 10 percent for status post open fracture right distal tibia shaft with residual numbness and ankle weakness; a rating in excess of 10 percent for degenerative disc disease of the lumbar spine; service connection for diabetes mellitus; service connection for a skin disorder; service connection for a gastrointestinal disorder, to include GERD; service connection for a right wrist disorder; service connection for a gynecological disorder; and service connection for a sleep disorder.  The Board instructed that the RO readjudicate these issues on appeal.  It appears that the RO did not readjudicate these issues that were remanded.  As such, further remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to a rating in excess of 10 percent for status post open fracture right distal tibia shaft with residual numbness and ankle weakness; a rating in excess of 10 percent for degenerative disc disease of the lumbar spine; service connection for diabetes mellitus; service connection for a skin disorder; service connection for a gastrointestinal disorder, to include GERD; service connection for a right wrist disorder; service connection for a gynecological disorder; and service connection for a sleep disorder.

If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


